F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                              AUG 21 2002
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 MARSHALL DEWAYNE WILLIAMS,

          Petitioner - Appellant,
 v.                                                          No. 02-3023
 MICKEY E. RAY, Warden,                               (D.C. No. 01-3270-RDR)
                                                            (D. Kansas)
          Respondent - Appellee.




                                ORDER AND JUDGMENT*


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      Petitioner Marshall DeWayne Williams appeals the district court's dismissal of his

28 U.S.C. § 2241 petition for habeas corpus. We affirm.


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Williams was convicted of three counts related to the planting of a pipe bomb. On

direct appeal, the court affirmed his convictions, but vacated his life sentence and

remanded for resentencing on count one. United States v. Williams, 775 F.2d 1295 (5th

Cir. 1985). On remand, the district court sentenced him to 99 years on count one.

Williams filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255, which was

denied. On June 29, 2001, he filed this § 2241 petition, contending his Fifth Amendment

due process rights were violated because the government failed to present sufficient

evidence. The magistrate court recommended that the petition be dismissed because

Williams was attacking the validity of his conviction and he had failed to show that

§ 2255 was inadequate or ineffective. The district court adopted the magistrate's

recommendation and dismissed the petition.

       A § 2241 petition attacks the execution of a sentence rather than its validity.

Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). A § 2255 petition attacks the

legality of detention. Id. The exclusive remedy for testing the validity of a judgment and

sentence, unless it is inadequate or ineffective, is provided in § 2255. Caravalho v. Pugh,

177 F.3d 1177, 1178 (10th Cir. 1999). A prisoner's lack of success in a prior § 2255

motion is insufficient to establish that the remedy is inadequate or ineffective. Bradshaw,

86 F.3d at 166.

       We have carefully reviewed Williams' appellate brief and the documents contained

in his appendix filed with this court. We agree with the district court that he has failed to


                                              2
show that the remedy under § 2255 is inadequate or ineffective.

      AFFIRMED. The mandate shall issue forthwith.

                                                Entered for the Court

                                                Mary Beck Briscoe
                                                Circuit Judge




                                            3